1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   THERESA BROOKE,                                     Case No.: 1:20-cv-00107 NONE JLT
12                  Plaintiff,                           ORDER CLOSING THE ACTION
13          v.
14   MARRIOTT HOTEL SERVICES, INC.,
15                  Defendant.
16
17          The plaintiff has filed a voluntary dismissal with prejudice under Federal Rules of Civil

18   Procedure Rule 41(a)(1(A)(1). (Doc. 9) Accordingly, the Clerk of Court is DIRECTED to assign a

19   district judge for the purpose of closing this case and then to close this action.
20
     IT IS SO ORDERED.
21
22      Dated:     March 26, 2020                                /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
